DETAILED ACTION
This action is in response to the application filed on 26 December 2019.
Claims 1-12 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 December 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-35 AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the  inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Publication 2016/0242021).

With respect to claims 1 and 6, Li teaches A user apparatus in a radio communication system supporting a D2D technology, (Direct communication between mobile devices, Paragraph 42) the user apparatus comprising:

a message generating unit configured to generate a message (the first device constructs a discovery packet on each of a predetermined number of discovery cycles, Paragraph 41) including a first segment (The discovery information (first portion), such as a device ID and a service ID is included In the discover packet, Paragraph 42)  and a second segment; (discovery packet may also include other information, e.g., a preamble and header (second Portion), Packet is divided to include different information, Paragraph 44) and
a message transmitting unit configured to transmit, multiple times, the message within a predetermined period; (the discovery information is repeated on a plurality of predetermined numbers of discovery cycles, Paragraph 69)
wherein information reported by a plurality of the first segments transmitted within the predetermined period by the message transmitting unit, is not changed within the predetermined period. (Each discovery packet transmitted within predetermined numbers of discovery cycles includes identical discovery information, Paragraph 68)

With respect to claims 5, Li teaches wherein HARQ soft combining is executed at another user apparatus, with respect to a plurality of the first segments transmitted within the predetermined period by the message transmitting unit. (Soft merging the predetermined number of discovery packets received by another UE according to a coding version of the discovery information included in each discovery packet. Herein, if the discovery packet also includes other portions in addition to the discovery information, such as a preamble and header and the like, those portions of information may be removed and only the portion that includes discovery information is soft merged, paragraph 62)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Marinier et al. (US Publication 2016/0183276).

With respect to claim 2, Li teaches wherein the message transmitting unit transmits the message. (Discovery signal are transmitted to the device, Paragraph 68))  
 Li doesn’t teach wherein the message transmitting unit transmits control information including scheduling information of the second segment, or control information including scheduling information of the first segment and the second segment.
Marinier teaches wherein the message transmitting unit transmits control information including scheduling information of the second segment, or control information including scheduling information of the first segment and the second segment, (A first Scheduling assignment is control message and may include scheduling information announcing the transmission format and/or HARQ 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li by replacing the control information in the control message of Li with scheduling information of the second segment as taught by Marinier. The motivation for combining Li and Marinier is to be able to process subsequently received SA transmissions including higher layer data in a power efficient manner and keep decoding complexity low.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021)) further in view of Khoryaev et al. (US Publication 2018/0376474).

With respect to claims 3, Li doesn’t teach wherein the message transmitting unit transmits the first segment by using a control channel, and transmits the second segment using a data channel.

Khoryaev teaches wherein the message transmitting unit transmits the first segment by using a control channel, and transmits the second segment using a data channel. (Control portion is sent using PSCCH (control channel) during first 8 ms and data portion is sent using PSSCH (data channel) during 32 ms, Figure 3)

.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Lee et al. (US Publication 2019/0191461).

With respect to claims 4, Li doesn’t teach wherein the message transmitting unit transmits, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system.

Lee teaches wherein the message transmitting unit transmits, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system. (V2X message is transmitted (repeatedly) through multiple resources during period, it may be configured so that not all of the resources are re-reserved at once but only predefined (or signaled) resources are re-reserved (or selected) one by one according to a predefined (or signaled) hopping pattern, Paragraph 237)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li with transmitting, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Marinier et al. (US Publication 2016/0183276) further in view of Khoryaev et al. (US Publication 2018/0376474).

With respect to claim 7, Li in view of Marinier doesn’t teach wherein the message transmitting unit transmits the first segment by using a control channel, and transmits the second segment using a data channel.

Khoryaev teaches wherein the message transmitting unit transmits the first segment by using a control channel, and transmits the second segment using a data channel. (Control portion is sent using PSCCH (control channel) during first 8 ms and data portion is sent using PSSCH (data channel) during 32 ms, Figure 3)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li and Marinier with transmitting the first segment by using a control channel, and transmits the second segment using a data channel as taught by Khoryaev. The motivation for combining Li, Marinier and Khoryaev is to be able to mitigate frequent collisions and congestions, which leads to a severe interference environment.
Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Marinier et al. (US Publication 2016/0183276) further in view of Lee et al. (US Publication 2019/0191461).

With respect to claim 8, Li in view of Marinier doesn’t teach wherein the message transmitting unit transmits, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system.

Lee teaches wherein the message transmitting unit transmits, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system. (V2X message is transmitted (repeatedly) through multiple resources during period, it may be configured so that not all of the resources are re-reserved at once but only predefined (or signaled) resources are re-reserved (or selected) one by one according to a predefined (or signaled) hopping pattern, Paragraph 237)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li and Marinier with transmitting, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system as taught by Lee. The motivation for combining Li, Marinier and Lee is to be able to makes use of radio resources efficiently, unnecessary occupation of radio resources is minimized, and thereby efficiency of radio resource is maximized.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Khoryaev et al. (US Publication 2018/0376474) further in view of Lee et al. (US Publication 2019/0191461).

With respect to claim 9, Li in view of Khoryaev doesn’t teach wherein the message transmitting unit transmits, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system.

Lee teaches wherein the message transmitting unit transmits, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system. (V2X message is transmitted (repeatedly) through multiple resources during period, it may be configured so that not all of the resources are re-reserved at once but only predefined (or signaled) resources are re-reserved (or selected) one by one according to a predefined (or signaled) hopping pattern, Paragraph 237)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Li and Khoryaev with transmitting, multiple times, the message within the predetermined period, by using a predetermined resource hopping pattern or a resource hopping pattern set from a base station in the radio communication system as taught by Lee. The motivation for combining Li, Khoryaev and Lee is to be able to makes use of radio resources efficiently, unnecessary occupation of radio resources is minimized, and thereby efficiency of radio resource is maximized.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Marinier et al. (US Publication 2016/0183276).

With respect to claim 10, Li teaches wherein HARQ soft combining is executed at another user apparatus, with respect to a plurality of the first segments transmitted within the predetermined period by the message transmitting unit. (Soft merging the predetermined number of discovery packets received by another UE according to a coding version of the discovery information included in each discovery packet. Herein, if the discovery packet also includes other portions in addition to the discovery information, such as a preamble and header and the like, those portions of information may be removed and only the portion that includes discovery information is soft merged, paragraph 62)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Khoryaev et al. (US Publication 2018/0376474).

With respect to claim 11, Li teaches wherein HARQ soft combining is executed at another user apparatus, with respect to a plurality of the first segments transmitted within the predetermined period by the message transmitting unit. (Soft merging the predetermined number of discovery packets received by another UE according to a coding version of the discovery information included in each discovery packet. Herein, if the discovery packet also includes other portions in addition to the discovery information, such as a preamble and header and the like, those portions of information may be removed and only the portion that includes discovery information is soft merged, paragraph 62)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0242021) in view of Lee et al. (US Publication 2019/0191461).

With respect to claim 12, Li teaches wherein HARQ soft combining is executed at another user apparatus, with respect to a plurality of the first segments transmitted within the predetermined period by the message transmitting unit. (Soft merging the predetermined number of discovery packets received by another UE according to a coding version of the discovery information included in each discovery packet. Herein, if the discovery packet also includes other portions in addition to the discovery information, such as a preamble and header and the like, those portions of information may be removed and only the portion that includes discovery information is soft merged, paragraph 62)

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/A. A./
Examiner, Art Unit 2472


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472